3:21-cv-01525-MGL   Date Filed 05/21/21   Entry Number 1-1   Page 1 of 6




                    EXHIBIT A
      3:21-cv-01525-MGL          Date Filed 05/21/21       Entry Number 1-1         Page 2 of 6




                                                                                                           ELECTRONICALLY FILED - 2021 Apr 15 12:29 PM - RICHLAND - COMMON PLEAS - CASE#2021CP4001728
State of South Carolina                            ) IN THE COURT OF COMMON PLEAS
                                                   )
County of Richland                                 ) 2021-CP-__-______

                                                   )
Larry Goodman,                                     )
                                                   )
                        Plaintiff,                 )
        v.                                         ) SUMMONS
                                                   )
Colgate-Palmolive Company d/b/a                    )
Hill’s Pet Nutrition Sales, Inc.                   )
                                                   )
                        Defendants.                )
                                                   )


TO THE DEFENDANT ABOVE-NAMED:

       You are hereby summoned and required to answer the Complaint in this action, a copy of

which is attached hereto and herewith served upon you, and to serve a copy of your answer to same

upon the subscribed at 223 WEST STONE AVENUE, GREENVILLE, SC 29609 within thirty (30)

days after the service of same, exclusive of the day of such service. If you fail to answer same

within the thirty (30) day period, Plaintiff will apply to the Court for the relief demanded therein and

judgment will be taken against you by default.

                                        Respectfully submitted,

                                        ARNOLD LAW FIRM, LLC


                                        By:     ____s/ Brian E. Arnold____________
                                                BRIAN E. ARNOLD
                                                S.C. Bar No. 16839
                                                223 West Stone Avenue
                                                Greenville, South Carolina 29609
                                                (864) 242-2427
     3:21-cv-01525-MGL       Date Filed 05/21/21      Entry Number 1-1       Page 3 of 6




                                                                                              ELECTRONICALLY FILED - 2021 Apr 15 12:29 PM - RICHLAND - COMMON PLEAS - CASE#2021CP4001728
State of South Carolina                       ) IN THE COURT OF COMMON PLEAS
                                              )
County of Richland                            ) 2021-CP-__-______

                                              )
Larry Goodman,                                )
                                              )
                     Plaintiff,               )
      v.                                      ) COMPLAINT
                                              )
Colgate-Palmolive Company d/b/a               )
Hill’s Pet Nutrition Sales, Inc.              )
                                              )
                     Defendants.              )
                                              )

      Plaintiff, through its attorney, files this complaint alleging as follows:

1.    Plaintiff is a South Carolina citizen and resides in Richland County and at all times

      worked in Richland County for Defendant.

2.    Defendant is a foreign corporation that conducts business in Richland County, South

      Carolina and employed Plaintiff in Richland County as a truck driver.

3.    This Court has jurisdiction to resolve the claims raised herein and venue is

      appropriate in this court. Plaintiff requests a Trial by Jury.

4.    Plaintiff was employed by Defendant from April 1, 2012 until January 8, 2021 when

      he was terminated without cause.

5.    Plaintiff moved on and took steps to become an owner-operator of a truck and

      began applying for many jobs. Plaintiff completed the process and was in line to

      work until he discovered that Defendant was telling these employers that Plaintiff

      had failed a drug test, which is false. The drug test that was given to Plaintiff was

      determined to have failed to follow proper protocols to assure accuracy. It was
      3:21-cv-01525-MGL       Date Filed 05/21/21     Entry Number 1-1      Page 4 of 6




                                                                                              ELECTRONICALLY FILED - 2021 Apr 15 12:29 PM - RICHLAND - COMMON PLEAS - CASE#2021CP4001728
       deemed a bad test and canceled. Plaintiff’s record with the proper agencies shows

       he never failed a drug test. Plaintiff has asked Defendant to stop telling these

       prospective employers that he failed a drug test. Plaintiff received no response.

6.     Because of Defendant’s false statements about Plaintiff, Plaintiff has lost the

       opportunity to gainful employment that would have reasonably provided Plaintiff an

       income of over $100,000.



                             For a First Cause of Action
                Interference With Prospective Contractual Relations/
                         Advantageous Business Relations


7.     Plaintiff incorporates by reference the foregoing averments as if set forth in full.

8.     Defendants have intentionally interfered with prospective contractual relations

       between Plaintiff and prospective employers and advantageous relationships. Such

       prospective employers that Defendant have interfered with Landstar Logistics, XPO

       Logistics, and Bolt Express Logistics

9.     Such interference was accomplished by Defendant making the defamatory

       statement that Plaintiff failed a drug test.

10.    Defendant had actual or constructive notice of the existence of the prospective

       contracts and advantageous relations and had no justification to interfere with the

       same in the wrongful manner is which they did.

11.    Defendant had an improper purpose related to their interference with the

       prospective contractual and advantageous business relationships and used

       methods of interference that were in violation of South Carolina law.
      3:21-cv-01525-MGL        Date Filed 05/21/21   Entry Number 1-1       Page 5 of 6




                                                                                                 ELECTRONICALLY FILED - 2021 Apr 15 12:29 PM - RICHLAND - COMMON PLEAS - CASE#2021CP4001728
12.    As a direct and proximate result of the Defendant's intentional actions, Plaintiff has

       suffered actual damages and is entitled to recover such damages from the

       Defendant.

13.    Plaintiff also is entitled to an award of punitive damages due to the Defendants'

       intentional and malicious actions.

       WHEREFORE, Plaintiff requests a trial by jury and an entry of judgment against

Defendant on his claim of interference with prospective contractual and advantageous

relations in an amount to be determined at trial but that should include actual,

consequential, compensatory, and punitive damages, as well as all other relief to which

Plaintiff is entitled including, but not limited to, costs and expenses as well as prejudgment

and post-judgment interest.


                              For a Second Cause of Action
                                Defamation of Character

14.    Plaintiff incorporates by reference paragraphs 1 though 13 fully as if contained

herein.

15.    Defendant has communicated to third parties that Plaintiff failed a drug test. Such

false statement is severely damaging to a truck driver. These false statements were

specifically made to harm Plaintiff’s reputation and ability to gain employment

16.       Defendant knowingly made these false statements to the third parties that

impugned his personal and professional reputation.

17.    Thus, Defendant defamed Plaintiff causing irreparable damage to Plaintiff’s

personal and profession reputation.

18.    Such statements and insinuations are false and misleading.
      3:21-cv-01525-MGL       Date Filed 05/21/21        Entry Number 1-1   Page 6 of 6




                                                                                                ELECTRONICALLY FILED - 2021 Apr 15 12:29 PM - RICHLAND - COMMON PLEAS - CASE#2021CP4001728
19.    Such defamatory statements were known to be false or at minimum were in

reckless disregard of the truth.

       WHEREFORE, Plaintiff respectfully requests a trial by jury on his claim of

Defamation as well as entry of judgment in an amount to be determined at trial to include all

available nominal, actual, compensatory, special, consequential, and punitive damages as

well as all other relief to which Plaintiff can show an entitlement.

Respectfully submitted this 15th day of April 2021.


                                    For the Plaintiff:


                                    _s/Brian E. Arnold________
                                    Brian E. Arnold No. 16839
                                    Arnold Law Firm, LLC
                                    223 West Stone Avenue
                                    Greenville, SC 29609
                                    864-242-2427 (Office)
                                    864-335-4195 (Fax)
